DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The limitation “a bearing device” (line 16 of claim 1) should be replaced by --a bearing-- in order to better conform to latter recitations thereof throughout the claims.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 6-9 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 17/308095 (PGPub US20210387695) in view of the common knowledge/sense of one of ordinary skill in the art.  The copending claims are not overly complex and lie in the same general field as applicant's claimed invention (having overlapping inventorship and common ownership therewith).  Accordingly, the pertinence of the copending claims to the current claims as well as what ordinary skill/knowledge in the art would suggest should be readily apparent and flows naturally from the claims.1 
Claims 5 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 17/308095 (PGPub US20210387695) in view of the common knowledge/sense of one of ordinary skill in the art and Noda US20190367127, wherein Noda teaches that it was known to be “preferable” for the first transmission gear to include a metal inner portion (54, 54B) and a resin outer portion (26) expanding outward in a radial direction from the metal inner portion with the inner circumferential portion of the bearing (58) supporting the metal inner portion.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify as such.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 3 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The claim 3 limitation “is relatively increases” does not constitute proper English and is unclear.  If applicant means to claim that the “recess” is formed by a tapered face of the gear then the claim should be amended accordingly.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-9 and 11 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Yamamoto US 11203396.
Claim 1.  A drive unit usable in an electrically assisted vehicle, the drive unit comprising: an electric motor (22) including an output shaft (66A) including an output gear (gear of 66A); a housing (housing of 22, 68, 50 and/or 52) accommodating a portion of, or an entirety of, the electric motor; a pedal crank shaft (12) extending through the housing, rotatably supported by the housing, and including a driven gear (32); and a transmission (18) to transmit a torque of the output gear of the electric motor to the driven gear; wherein the transmission includes: a decelerator (68) rotatably supported by the housing in the housing, and including a first transmission gear  (70), a second transmission gear (72) having teeth of a smaller number than that of the first transmission gear, and a transmission shaft  (shaft carrying 70 and 72) to transmit a rotation of the first transmission gear to the second transmission gear, and a bearing device (bearing supporting the shaft that carries 70 and 72) supporting the first transmission gear in the housing such that the first transmission gear is rotatable; wherein a distance, in a first direction in which the transmission shaft extends in the housing, from a reference plane to teeth of the first transmission gear is less than a distance in the first direction from the reference plane to an innermost portion of the bearing, in which reference plane passes through an outermost portion of the bearing and is perpendicular to the first direction (see fig.1).  
Claim 2.  The drive unit of claim 1, wherein the bearing is located between the reference plane and the first transmission gear in the first direction (see fig.1).  
Claim 3 (as best understood, see 35 USC 112 clarity rejection above).  The drive unit of claim 1, wherein a distance between the bearing and the transmission shaft is less than a distance between the teeth of the first transmission gear and the transmission shaft; and the first transmission gear includes a recessed portion (recess between face of 70 and the bearing) in a region facing the bearing and that is recessed in a direction in which the distance from the reference plane is relatively increases.  
Claim 4 (currently amended): The drive unit of claim 1, wherein the bearing supports the first transmission gear with an inner circumferential portion of the bearing (inner portion of bearing that supports 70 via the shaft therein); and an outer circumferential portion of the bearing (outer portion of the bearing supported by the housing) is supported by the housing.  
Claim 6.  The drive unit of claim 1, wherein the decelerator includes a one-way clutch (74) coupling the transmission shaft and the first transmission gear to each other, and the one-way clutch regulates the rotation of the first transmission gear with respect to the transmission shaft to one direction (i.e., by definition “one-way clutch”).  
Claim 7.  The drive unit of claim 6, wherein a distance from the reference plane to the one-way clutch is less than the distance from the reference plane to the innermost portion of the bearing (see fig.1).  
Claim 8.  The drive unit of claim 1, wherein the bearing includes a ball bearing (balls of the bearing shown in fig.1).  
Claim 9.  The drive unit of claim 8, wherein the bearing includes an inner race, an outer race and a plurality of rolling elements (fig.1 shows the bearings to have inner/outer races and rolling balls therebetween) provided between the inner race and the outer race, wherein the bearing device supports the first transmission gear with the inner race (via shaft received therein), and wherein the outer race of the bearing device is supported by the housing (see fig.1).  
Claim 11.  An electrically assisted vehicle (see written description of “electric motor” and “bicycle”) comprising the drive unit according to claim 1.

Claims 1, 5, 8, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Noda US20190367127.
Claim 1.  A drive unit usable in an electrically assisted vehicle, the drive unit comprising: an electric motor (12) including an output shaft (22) including an output gear (24); a housing (36, 28, 30, 32) accommodating a portion of, or an entirety of, the electric motor; a pedal crank shaft (14) extending through the housing, rotatably supported by the housing, and including a driven gear (50); and a transmission (26, 52) to transmit a torque of the output gear of the electric motor to the driven gear; wherein the transmission includes: a decelerator (26, 52) rotatably supported by the housing in the housing, and including a first transmission gear  (26, left 54, 54B), a second transmission gear (52) having teeth of a smaller number than that of the first transmission gear, and a transmission shaft  (right 54, 54A) to transmit a rotation of the first transmission gear to the second transmission gear, and a bearing device (58) supporting the first transmission gear in the housing such that the first transmission gear is rotatable; wherein a distance, in a first direction in which the transmission shaft extends in the housing, from a reference plane to teeth of the first transmission gear is less than a distance in the first direction from the reference plane to an innermost portion of the bearing, in which reference plane passes through an outermost portion of the bearing and is perpendicular to the first direction (see fig.4). 
Claim 5.  The drive unit of claim 1, wherein the first transmission gear includes a metal inner portion (left 54, 54B) and a resin outer portion (26) expanding outward in a radial direction from the metal inner portion; and the inner circumferential portion of the bearing supports the metal inner portion. 
Claim 8.  The drive unit of claim 1, wherein the bearing includes a ball bearing (balls of 58).  
Claim 9.  The drive unit of claim 8, wherein the bearing includes an inner race, an outer race and a plurality of rolling elements (inner/outer races and rolling balls of 58) provided between the inner race and the outer race, wherein the bearing device supports the first transmission gear with the inner race (via shaft received therein), and wherein the outer race of the bearing device is supported by the housing.  
Claim 10.  The drive unit of claim 9, wherein the first transmission gear includes a metal inner portion (left 54, 54B) and a resin outer portion (26) expanding outward in a radial direction from the metal inner portion; and the inner circumferential portion of the bearing supports the metal inner portion. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See 37 C.F.R. 1.104(c)(2) which states "In rejecting claims for want of novelty or for obviousness, the examiner must cite the best references at his or her command.  When a reference is complex or shows or describes inventions other than that claimed by the applicant, the particular part relied on must be designated as nearly as practicable.  The pertinence of each reference, if not apparent, must be clearly explained and each rejected claim specified.  See In re Jung, 637 F.3d 1356 (Fed. Cir. 2011) which states “There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement… Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence." Chester, 906 F.2d at 1578 (internal citation omitted). As discussed above, all that is required of the office to meet its prima facie burden of production is to set forth the statutory basis of the rejection and the reference or references relied upon…”